
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.26


SECOND AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT


        THIS SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
(the "Amendment") is made this 4th day of September, 2002, by and among SHERWOOD
BRANDS OF VIRGINIA, LLC ("VA"), SHERWOOD BRANDS, LLC ("MD"), SHERWOOD BRANDS OF
RI, INC. ("RI"), ASHER CANDY ACQUISITION CORPORATION ("Asher"), SHERWOOD
BRANDS, INC. ("Guarantor") and WACHOVIA BANK, NATIONAL ASSOCIATION, formerly
known as First Union National Bank (the "Lender"). VA, MD, RI and Asher are
referred to collectively as "Borrowers" or each as a "Borrower".

BACKGROUND

        A.    Borrowers and Lender entered into that certain Loan and Security
Agreement dated June 12, 2001 (as amended by that certain First Amendment and
Modification to Loan and Security Agreement dated April 30, 2002 and as the same
may be further amended from time to time, the "Loan Agreement").

        B.    Borrowers and Lender desire to further amend the Loan Agreement in
accordance with the terms and conditions set forth below.

        NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:

        C.    Permitted Out-of Formula Amount.

        (a)  In addition to the sums otherwise available to Borrowers as
Revolving Loans supported by the Borrowing Base, Borrowers may borrow an
additional amount as Revolving Loans (the "Permitted Out-of-Formula Amount") not
to exceed the following amounts during the following periods only:

Period


--------------------------------------------------------------------------------

  Permitted Out-of-Formula Amount

--------------------------------------------------------------------------------

(i) Date hereof through and including October 13, 2002   $ 850,000 (ii) October
14, 2002 through and including October 31, 2002   $ 650,000

        (b)  Commencing on November 1, 2002 and at all times thereafter, no
Permitted Out-of-Formula Amount shall be available to Borrowers.

        (c)  Notwithstanding anything in this Amendment to the contrary, in no
event will the sum of the (i) Revolving Loans and Letters of Credit supported by
the Borrowing Base, plus (ii)Revolving Loans supported by the applicable
Permitted Out-of-Formula Amount, exceed the Maximum Revolving Credit, less any
Reserves.

        D.    Mortgages.    Contemporaneously with the execution of this
Amendment, Sherwood Brands of Virginia, LLC shall execute and deliver to Lender
a Credit Line Deed of Trust and Security Agreement encumbering the property
located at 807 S. Main Street, Chase City, Virginia, as more fully described in
Exhibit "A" hereto and a Credit Line Deed of Trust and Security Agreement
encumbering the property located at 350 Sherwood Drive, Keysville, Virginia, as
more fully described in Exhibit "B" hereto, each in form and content
satisfactory to Lender (collectively, the "Mortgages"). The Mortgages shall be
executed on the date hereof; however, Lender hereby agrees that Lender shall not
record the Mortgages prior to the earlier of (i) Borrowers' failure to comply
with the conditions set forth in Sections 3, 4, 6 and 8 of this Amendment or
(ii) the time when the Mortgages would become void or un-recordable by Lender.
Lender further agrees that Lender shall mark the Mortgages as "cancelled" and
return the Mortgages to Sherwood Brands of Virginia, LLC within one Business Day
after the date Lender determines, in its sole discretion, that Borrowers have
performed or caused to be performed or otherwise complied with Sections 3, 4, 6,
and 8 of this Amendment. If, in accordance with the terms of

--------------------------------------------------------------------------------

this Amendment, Lender shall record the Mortgages, Borrowers shall, on demand,
pay the Lender all fees, taxes, and other expenses associated with recording the
Mortgages.

        E.    Shareholder Debt.    Contemporaneously with the execution of this
Amendment, Borrowers, Guarantor and Ilana Frydman shall execute and deliver to
Lender a letter agreement regarding the subordination of certain debt of
Borrowers to Ilana Frydman (the "Letter").

        F.    Appraisal.    On or before September 30, 2002, Borrowers shall
cause to be delivered to Lender an appraisal of Borrowers' equipment in form,
content and prepared by an appraiser satisfactory to Lender, which appraisal
shall show a value for Borrowers' equipment on an orderly liquidation basis
equal to at least Three Million Dollars ($3,000,000.00).

        G.    Financial Covenants.    

        (a)  Lender waives Borrowers' compliance with the Tangible Net Worth
requirement set forth in Section 6.19(a) of the Loan Agreement for the fiscal
quarter of Borrowers ending July 31, 2002 only. Further, Lender waives
Borrowers' compliance with the Fixed Charge Coverage Ratio set forth in
Section 6.19(b) of the Loan Agreement for the fiscal quarters of Borrowers
ending April 30, 2002 and July 31, 2002 only. Borrowers shall be in compliance
with Sections 6.19(a) and 6.19(b) of the Loan Agreement for all periods after
July 31, 2002.

        (b)  Section 6.19 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

"(a) Borrowers shall maintain Tangible Net Worth of not less than
(i) $10,500,000.00 as of the date hereof and at all times hereafter through
October 30, 2001; (ii) $11,500,000.00 as of October 31, 2001 and at all times
thereafter through January 30, 2002; (iii) $12,500,000.00 as of January 31, 2002
and at all times thereafter through April 30, 2002; (iv) $11,500,000.00 as of
May 1, 2002 and at all times thereafter through October 30, 2002;
(v) $13,000,000.00 as of October 31, 2002; and (vi) $15,000,0000 as of
January 31, 2003 and at all times thereafter."

        H.    New Financing.    

        (a)  Section 6.14(c) of the Loan Agreement is deleted in its entirety.

        (b)  On or before October 31, 2002, Borrowers shall close under and
receive the proceeds of a financing (the "New Financing") from a source other
than Lender, which New Financing shall provide net cash to Borrowers in an
amount equal to at least the lesser of (i) the sum of the 1) outstanding
principal balance of and all accrued and unpaid interest under Term Loan A
(collectively, the "Term Loan A Balance"), plus 2) outstanding principal balance
of and all accrued and unpaid interest under Term Loan B (collectively, the
"Term Loan B Balance"), plus 3) amount of Borrowers' Unfunded Capital
Expenditures for Borrowers' fiscal year ended July 31, 2002 or (ii) Two Million
Five Hundred Thousand Dollars ($2,500,000.00). Proceeds of the New Financing
shall be used by Borrowers on the date received to pay in full the Term Loan A
Balance and the Term Loan B Balance, with the remainder being used by Borrowers
for working capital purposes

        (c)  The New Financing shall not be secured by any assets of any
Borrower other than the equipment of Borrowers described on Schedule B-2 to the
Loan Agreement (collectively, the "Specific Assets") and the party extending the
New Financing must enter into an Intercreditor Agreement with Lender, on terms
and conditions as shall be satisfactory to Lender (the "New Financing
Intercreditor Agreement"). In connection with the New Financing and upon receipt
by Lender of the sums described in Section 6(b) above and the New Financing
Intercreditor Agreement, Lender will release its lien only against the Specific
Assets. In addition to the foregoing, the New Financing must otherwise be on
terms and conditions satisfactory to Lender.

2

--------------------------------------------------------------------------------


        I.    Lake County Development Authority Financing.    Upon receipt by
Lender of an Intercreditor Agreement executed by the Lake County Development
Authority, on terms and conditions as shall be satisfactory to Lender, Lender
will release its lien only against the equipment of Borrowers described on
Exhibit "C" hereto.

        J.    Keyman Life Policy.    On or before September 30, 2002, Borrowers
shall cause to be delivered to Lender an assignment in form and content
satisfactory to Lender, executed by all necessary parties and acknowledged by
the underwriter, of all life insurance policies on the life of Uziel Frydman in
respect of which any Borrower is a beneficiary or otherwise the party to whom
death benefit proceeds are to be paid (collectively, the "Policies"), which
Policy or Policies shall be in an aggregate amount not less than One Million
Dollars ($1,000,000.00) (the "Minimum Amount"). The assignment shall be limited
to the first million dollars of proceeds.

        K.    Amendment Fee.    Contemporaneously with the execution of this
Amendment, Borrowers shall pay to Lender a fee in the amount of Ten Thousand
Dollars ($10,000.00). The foregoing fee may be debited from any account of
Borrowers maintained with Lender, or charged as a Revolving Loan.

        L.    Further Agreements and Representations.    Each Borrower does
hereby:

        (a)  ratify, confirm and acknowledge that, as amended hereby, the Loan
Agreement and the other Loan Documents are valid, binding and in full force and
effect;

        (b)  covenant and agree to perform all of such Borrower's obligations
under the Loan Agreement and the other Loan Documents, as amended;

        (c)  acknowledge and agree that as of the date hereof, such Borrower has
no defense, set-off, counterclaim or challenge against the payment of any sums
owing under any of the Obligations, as amended, or the enforcement of any of the
terms of the Loan Agreement or of the other Loan Documents, as amended;

        (d)  acknowledge and agree that except as heretofore disclosed to Lender
by Borrowers in writing, all representations and warranties of Borrowers
contained in the Loan Agreement and/or the other Loan Documents, as amended, are
true, accurate and correct on and as of the date hereof as if made on and as of
the date hereof;

        (e)  represent and warrant that, upon execution by Lender of this
Amendment, no Event of Default or event which with the delivery of notice,
passage of time or both would constitute an Event of Default exists or will
exist, and all information described in the foregoing Background is true and
accurate; and

        (f)    covenant and agree that Borrowers' failure to comply with the
terms of this Amendment or any of the documents executed or delivered to Lender
pursuant to the terms hereof (including, without limitation, Borrowers' failure
to obtain the New Financing and repay the Term Loan A Balance and the Term Loan
B Balance when and as described above) shall constitute an Event of Default
under the Loan Agreement.

        M.    Additional Documents; Further Assurances.    Borrowers covenant
and agrees to execute and deliver to Lender, or to cause to be executed and
delivered to Lender contemporaneously herewith, at the sole cost and expense of
Borrowers, the Mortgages, the Letter and any and all other documents,
agreements, statements, resolutions, certificates, consents and information as
Lender may require in connection with the matters or actions described herein.
Borrowers further covenant and agree to execute and deliver to Lender or to
cause to be executed and delivered at the sole cost and expense of Borrowers,
from time to time, any and all other documents, agreements, statements,
certificates and information as Lender shall reasonably request to evidence or
effect the terms hereof, the Loan Agreement, as amended, or any of the other
Loan Documents, or to enforce or to protect Lender's

3

--------------------------------------------------------------------------------

interest in the Collateral. All such documents, agreements, statements, etc.,
shall be in form and content acceptable to Lender in its reasonable sole
discretion.

        N.    Release.    Borrowers acknowledge and agree that they have no
claims, suits or causes of action against Lender and hereby remise, release and
forever discharge Lender and its officers, directors, shareholders, employees,
agents, successors and assigns from any claims, suits or causes of action
whatsoever, in law or equity, which any Borrower has or may have arising from
any act, omission or otherwise, at any time up to and including the date of this
Amendment.

        O.    Certain Fees, Costs, Expenses And Expenditures.    Borrowers will
pay all of the Lender's expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
disbursements, expenses, appraisal costs and fees and expenses of counsel
retained by Lender and all fees related to filings, recording of documents and
searches, whether or not the transactions contemplated hereunder are
consummated. Nothing contained herein shall limit in any manner whatsoever
Lender's right to reimbursement under any of the Loan Documents.

        P.    No Waiver.    Nothing contained herein constitutes an agreement or
obligation by Lender to grant any further amendments or waivers with respect to
any of the Loan Documents. Except as expressly set forth in Section 5(a) above,
nothing contained in this Amendment constitutes a waiver or release by Lender of
any Event of Default or of any rights or remedies available to Lender under the
Loan Documents or at law or in equity.

        Q.    Inconsistencies.    To the extent of any inconsistencies between
the terms and conditions of this Amendment and the terms and conditions of the
Loan Agreement, the terms and conditions of this Amendment shall prevail. All
terms and conditions of the Loan Agreement not inconsistent herewith shall
remain in full force and effect and are hereby ratified and confirmed by
Borrowers.

        R.    Construction.    Any capitalized terms used in this Amendment not
otherwise defined shall have the meaning as set forth in the Loan Agreement.

        S.    Binding Effect.    This Amendment, upon due execution hereof,
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

        T.    Governing Law.    This Amendment shall be governed and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

        U.    Severability.    The provisions of this Amendment and all other
Loan Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.

        V.    No Third Party Beneficiaries.    The rights and benefits of this
Amendment and the Loan Documents shall not inure to the benefit of any third
party.

        W.    Headings.    The headings of the Articles, Sections, paragraphs
and clauses of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.

        X.    Counterparts.    This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed the day and year first above
written.

LENDER:   BORROWERS:
WACHOVIA BANK, NATIONAL ASSOCIATION
 
SHERWOOD BRANDS OF VIRGINIA, LLC
a Virginia limited liability company
 
 
 
By:
SHERWOOD BRANDS, INC.,
Sole Member
By:
/s/  GEORGE C. KYVERNITIS       

--------------------------------------------------------------------------------

George C. Kyvernitis, Vice President
 
By:
/s/  AMIR FRYDMAN      

--------------------------------------------------------------------------------

Amir Frydman
Executive Vice President
 
 
 
SHERWOOD BRANDS, LLC,
a Maryland limited liability company
 
 
 
By:
SHERWOOD BRANDS, INC.,
Sole Member
 
 
 
By:
/s/  AMIR FRYDMAN      

--------------------------------------------------------------------------------

Amir Frydman
Executive Vice President
 
 
 
SHERWOOD BRANDS OF RI, INC,,
 
 
 
By:
/s/  AMIR FRYDMAN      

--------------------------------------------------------------------------------

Amir Frydman
Executive Vice President
 
 
 
ASHER CANDY ACQUISITION CORPORATION
 
 
 
By:
/s/  AMIR FRYDMAN      

--------------------------------------------------------------------------------

Amir Frydman
Executive Vice President
 
 
 
GUARANTOR:
 
 
 
SHERWOOD BRANDS, INC.
 
 
 
By:
/s/  AMIR FRYDMAN      

--------------------------------------------------------------------------------

Amir Frydman
Executive Vice President

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.26



SECOND AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
